UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Jeanine M. Bajczyk Advisors Series Trust 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:October 31, 2007 Date of reporting period:October 31, 2007 Item 1. Report to Stockholders. HUBER CAPITAL EQUITY INCOME FUND HUBER CAPITAL SMALL CAP VALUE FUND Institutional Shares ANNUAL REPORT October 31, 2007 December, 2007 Dear Shareholder: Although many of the major market indices closed near annual highs for the 3-month period ending 10/31/07, that does not tell the whole story.While the S&P 500 gained 3.65% and the Russell 2000® Index was slightly down for the period 06/29/07 – 10/31/07, there has been a notable pickup in market volatility and a market emphasis on momentum.The sectors that are outperforming are those that have already had strong stock price momentum.Sectors that look most attractive on a valuation basis significantly underperformed.Specifically, the energy, commodity, and industrial sectors continued to lead performance while consumer and financials continue to underperform. Equity Income Fund Review For the partial-year period of June 29 through October 31, the Equity Income Fund’s return was 17.30%, outperforming the broader equity markets as measured by the Russell 1000® Value Index and the S&P 500 Index, which generated total returns of -0.23% and 3.65%, respectively.The sectors that contributed most positively to the Fund’s performance were Consumer Discretionary and Technology while sectors that detracted from performance were Materials & Processing, Autos and Transportation, Health Care, Financial Services, Producer Durables, Integrated Oils, and Consumer Staples.Stocks that contributed strongly to performance were Lululemon Athletica (a designer, manufacturer and distributor of athletic apparel), and VMWare (a software provider), two recent IPOs.We were hurt by the deterioration in the housing market through our position in three homebuilders, Lennar, Centex, and Pulte, as well as our position in Freddie Mac.Auto parts supplier Delphi also performed poorly because it recently recast the terms of a corporate reorganization that is less favorable to equity holders relative to debt holders.Tenet Healthcare, a hospital operator, was negatively impacted in the period by declining patient volumes and lower price realization. Small Cap Value Fund Review For the partial-year period of June 29 through October 31, the Small Cap Value Fund’s return was -10.20%, underperforming the benchmark Russell 2000® Value Index, which generated a total return of -5.24%.The market’s emphasis on momentum was a negative factor on our performance during the period.Sectors that underperformed were Technology, Consumer Staples, Producer Durables, Auto and Transportation, Financial Services, and Utilities.A significant factor in the period, like in the Equity Income Fund, was our exposure to the housing market.Within the homebuilding industry, we own WCI Communities, MDC Holdings, and Standard Pacific.While our view of normalized earnings for these homebuilders causes us to view them as fundamentally undervalued for the long term, the recent pace of deterioration in industry fundamentals has been greater than expected.We also have significant exposure to other consumer cyclical companies that are being negatively affected by reverberations from the housing market’s decline.Livedeal, a small 2 online publisher of yellow pages, performed poorly despite what we view as favorable fundamentals. Other stocks that negatively impacted performance were Miller Industries and Overhill Farms, which both announced earnings shortfalls which we believe should prove temporary in nature, and Delphi which was impacted by a corporate reorganization.Performance benefited from Lululemon Athletica, AthenaHealth, and Dupont Fabros Technology, recent IPOs.Other contributors were Bidz.com, Brazil Fast Food and Steven Madden. Outlook The recent increase in market volatility and subsequent selloff has been driven by the credit crunch and its potential impact on the economy.It seems commonplace to hear of a finance-related company needing to raise capital to shore up its balance sheet.It seems as if overnight we have gone from a world awash in liquidity, cheap money and low credit spreads to one where credit is only available to a select few.While it started out principally in the subprime mortgage market, there is now widespread risk aversion across the financial markets.From our vantage point, financial markets have underpriced risk for several years and, while the pendulum may swing too far in the opposite direction for a period of time, the markets should ultimately normalize at a realistic assessment of risk across different asset classes.Given the near term volatility in the credit markets, we anticipate continued volatility in the equity markets in the near term.As always, we will seek to identify those undervalued companies that are most able to withstand short term instability and create shareholder value over the long term.Within specific sectors, we remain overweighted in consumer and technology and underweighted in energy and financials. Thank you for your support and for entrusting us with your investment dollars.We will work hard to earn that trust and will work towards meeting your investment needs for years to come. Sincerely, The Huber Capital Management Team Mutual fund investing involves risk.Principal loss is possible.The funds may invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.Investments in smaller companies involve additional risks such as limited liquidity and greater volatility. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please see the Schedule of Investments in this report for complete fund holdings. The information provided herein represents the opinion of Huber Capital Management and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The S&P 500 Index, an unmanaged index, consists of 500 stocks chosen for market size, liquidity, and industry group representation. It is a market-value weighted index (stock price times number of shares outstanding), with each stock’s weight in the Index proportionate to its market value. The Russell 1000® Value Index measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. 3 The Russell 2000® Index, an unmanaged index, is comprised of the 2,000 smallest companies in the Russell 3000® Index.The Russell 2000® Value Index measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. The indexes do not reflect the payment of transaction costs, fees and expenses associated with an investment in the Fund.The Fund’s value disciplines may prevent or restrict investment in major stocks in the benchmark indices.It is not possible to invest directly in an index. The Fund’s returns may not correlate with the returns of their benchmark indexes. 12/07 4 Huber Funds HUBER CAPITAL EQUITY INCOME FUND Comparison of the change in value of a $10,000 investment in the Huber Capital Equity Income Fund vs the Russell 1000® Value Index and the S&P 500 Index Total Return: Since Inception (6/29/07) Huber Capital Equity Income Fund 17.30% Russell 1000® Value Index -0.23% S&P 500 Index 3.65% Total Annual Fund Operating Expenses:2.10% Net Annual Fund Operating Expenses:1.49% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.The most recent month-end performance may be obtained by calling 1-888-482-3726 (888-HUBERCM). Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares.Performance data shown does not reflect the 1.00% redemption fee imposed on shares held less than 60 days.If it did, total returns would be reduced.Indices do not incur expenses and are not available for investment. The Russell 1000® Value Index measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. The S&P 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. The performance of the Fund was enhanced substantially by its participation in initial public offerings (“IPOs”).Such opportunities may not be available in the future and as the Fund’s assets grow, the impact of IPOs on the Fund’s performance likely will be reduced. Foreign securities typically involve greater volatility and political, economic and currency risks and differences in accounting methods than domestic securities. 5 Huber Funds HUBER CAPITAL SMALL CAP VALUE FUND Comparison of the change in value of a $10,000 investment in the Huber Capital Small Cap Value Fund vs the Russell 2000® Index and the Russell 2000® Value Index Total Return: Since Inception (6/29/07) Huber Capital Small Cap Value Fund -10.20% Russell 2000® Index -0.31% Russell 2000® Value Index -5.24% Total Annual Fund Operating Expenses:2.60% Net Annual Fund Operating Expenses:1.99% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.The most recent month-end performance may be obtained by calling 1-888-482-3726 (888-HUBERCM). Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares.Performance data shown does not reflect the 1.00% redemption fee imposed on shares held less than 60 days.If it did, total returns would be reduced.Indices do not incur expenses and are not available for investment. The Russell 2000® Index measures the performance of the 2,000 smallest companies in the Russell 3000® Index, which represents approximately 10% of the total market capitalization of the Russell 3000® Index. The Russell 2000® Value Index measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. The performance of the Fund was enhanced substantially by its participation in initial public offerings (“IPOs”).Such opportunities may not be available in the future and as the Fund’s assets grow, the impact of IPOs on the Fund’s performance likely will be reduced. Foreign securities typically involve greater volatility and political, economic and currency risks and differences in accounting methods than domestic securities. 6 Huber Funds EXPENSE EXAMPLE – October 31, 2007 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (6/29/07 – 10/31/07). Actual Expenses The first set of lines of the table below provide information about actual account values and actual expenses, with actual net expenses being limited to 1.49% for the Huber Capital Equity Income Fund and 1.99% for the Huber Capital Small Cap Value Fund per the advisory agreement.Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second set of lines of the table below provide information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second set of lines of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 7 Huber Funds EXPENSE EXAMPLE – October 31, 2007 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 6/29/07 10/31/07 6/29/07 – 10/31/07* Actual Equity Income Fund $1,000.00 $1,173.00 $5.46 Small Cap Value Fund $1,000.00 $ 898.00 $6.36 Hypothetical (5% return before expenses) Equity Income Fund $1,000.00 $1,011.83 $5.05 Small Cap Value Fund $1,000.00 $1,010.14 $6.74 * Expenses are equal to an annualized expense ratio of 1.49% for the Huber Capital Equity Income Fund and 1.99% for the Huber Capital Small Cap Value Fund, multiplied by the average account value over the period, multiplied by 123 (days in the most recent fiscal half-year)/365 days (to reflect the one-half year period). 8 Huber Funds ALLOCATION OF PORTFOLIO ASSETS – October 31, 2007 (Unaudited) HUBER CAPITAL EQUITY INCOME FUND HUBER CAPITAL SMALL CAP VALUE FUND 9 Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at October 31, 2007 Shares COMMON STOCKS - 100.37% Value Aerospace & Defense - 4.93% 780 KBR, Inc. (a) $ 33,447 570 Northrop Grumman Corp. 47,663 81,110 Biotechnology - 1.98% 560 Amgen Inc. (a) 32,542 Capital Markets - 3.20% 1,750 CI Financial Income Fund (b) 52,668 Chemicals - 2.52% 400 Agrium Inc. (b) 25,428 240 Eastman Chemical Co. 15,982 41,410 Commercial Banks - 2.00% 680 Bank of America Corp. 32,830 Communications Equipment - 0.86% 750 Motorola, Inc. 14,092 Consumer Finance - 1.97% 1,680 Discover Financial Services 32,424 Diversified Financial Services - 3.48% 580 Citigroup Inc. 24,302 700 JPMorgan Chase & Co. 32,900 57,202 Electric Utilities - 2.97% 400 Exelon Corp. 33,112 230 FPL Group, Inc. 15,737 48,849 Electronic Equipment & Instruments - 0.93% 430 Tyco Electronics Ltd. (b) 15,338 Food & Staples Retailing - 1.90% 690 Wal-Mart Stores, Inc. 31,195 Food Products - 2.95% 1,390 ConAgra Foods, Inc. 32,985 980 Tyson Foods, Inc. - Class A 15,484 48,469 Home Improvement Stores - 2.99% 1,560 Home Depot, Inc. 49,156 The accompanying notes are an integral part of these financial statements. 10 Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at October 31, 2007, Continued Shares Value Hotels, Restaurants & Leisure - 1.46% 730 Wyndham Worldwide Corp. $ 23,966 Industrial Conglomerates - 1.48% 590 General Electric Co. 24,284 Insurance - 15.84% 780 American International Group, Inc. 49,234 4,220 Conseco, Inc. (a) 66,634 1,160 Genworth Financial Inc. - Class A 31,668 320 Hanover Insurance Group Inc. 14,742 2,140 Unum Group 49,948 670 XL Capital Ltd - Class A (b) 48,206 260,432 Internet & Catalog Retail - 1.98% 900 eBay Inc. (a) 32,490 IT Services - 4.71% 2,220 BearingPoint, Inc. (a) 10,634 3,090 Electronic Data Systems Corp. 66,713 77,347 Land Subdividers And Developers, Except Cemeteries - 3.45% 1,770 MI Developments, Inc. - Class A (b) 56,764 Machinery - 3.94% 820 Flowserve Corp. 64,747 Media - 7.98% 2,370 Idearc Inc. 63,943 3,280 Interpublic Group of Companies, Inc. (a) 33,948 2,200 Yellow Pages Income Fund (b) 33,303 131,194 Metals & Mining - 0.89% 370 Alcoa Inc. 14,648 Oil & Gas - 2.50% 470 Royal Dutch Shell PLC - ADR 41,130 Pharmaceuticals - 2.94% 230 Johnson & Johnson 14,989 1,090 Watson Pharmaceuticals, Inc. (a) 33,310 48,299 The accompanying notes are an integral part of these financial statements. 11 Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at October 31, 2007, Continued Shares Value Residential Construction - 7.31% 1,200 Centex Corp. $ 30,072 3,480 Lennar Corp. - Class B 74,124 1,080 Pulte Homes, Inc. 16,027 120,223 Software - 8.19% 3,160 CA Inc. 83,582 1,360 Microsoft Corp. 50,061 130 Novell, Inc. (a) 983 134,626 Thrifts & Mortgage Finance - 5.02% 430 Fannie Mae 24,527 1,110 Freddie Mac 57,975 82,502 TOTAL COMMON STOCKS (Cost $1,673,949) 1,649,937 SHORT-TERM INVESTMENTS - 16.42% 134,955 SEI Daily Income Treasury Fund 134,955 134,955 SEI Daily Income Trust Government Fund 134,955 TOTAL SHORT-TERM INVESTMENTS (Cost $269,910) 269,910 TOTAL INVESTMENTS IN SECURITIES (Cost $1,943,859) - 116.79% 1,919,847 Liabilities in Excess of Other Assets - (16.79)% (276,017 ) NET ASSETS - 100.00% $ 1,643,830 ADR - American Depositary Receipt (a) Non-income producing security. (b) Foreign issued security. The accompanying notes are an integral part of these financial statements. 12 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at October 31, 2007 Shares COMMON STOCKS - 98.23% Value Auto Components - 3.31% 2,930 Miller Industries, Inc. (a) $ 42,514 Chemicals - 4.19% 350 Agrium Inc. (b) 22,249 200 CF IndustriesHoldings, Inc. 17,580 1,700 Tronox Inc. - Class B 13,991 53,820 Commercial Banks - 1.94% 1,540 Cadence Financial Corp. 24,979 Commercial Services & Supplies - 3.25% 1,620 IKON Office Solutions, Inc. 21,384 970 Kelly Services, Inc. - Class A 20,399 41,783 Computers & Peripherals - 1.83% 3,650 STEC Inc. (a) 23,506 Consumer Finance - 3.06% 800 MoneyGram International, Inc. 12,760 1,430 Nelnet, Inc. - Class A 26,569 39,329 Containers & Packaging - 2.20% 4,970 UFP Technologies, Inc. (a) 28,329 Electric Utilities - 0.66% 300 Portland General Electric Company 8,445 Food Products - 4.82% 500 Imperial Sugar Company 12,895 14,160 Overhill Farms, Inc. (a) 48,994 61,889 Health Care Providers & Services - 2.31% 8,460 Tenet Healthcare Corp. (a) 29,695 Home Improvement Stores - 0.82% 1,340 Building Materials Holding Corp. 10,532 Hotels, Restaurants & Leisure - 11.88% 4,390 Boston Pizza Royalties Income Fund (b) 65,061 4,050 Brazil Fast Food Corp. (a) 29,160 790 Famous Dave’s of America, Inc. (a) 13,422 The accompanying notes are an integral part of these financial statements. 13 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at October 31, 2007, Continued Shares Value Hotels, Restaurants & Leisure - 11.88% (Continued) 5,780 Trump Entertainment Resorts, Inc. (a) $ 45,026 152,669 Household Durables - 0.99% 1,060 Furniture Brands International, Inc. 12,773 Insurance - 9.03% 3,460 Conseco, Inc. (a) 54,634 6,060 CRM Holdings, Ltd. (a) (b) 41,632 430 Hanover Insurance Group Inc. 19,810 116,076 Internet & Catalog Retail - 1.03% 17,610 CommercePlanet, Inc. (a) 13,208 Internet Software & Services - 7.58% 2,110 Bidz.com, Inc. (a) 29,962 14,996 LiveDeal Inc. (a) 67,482 97,444 IT Services - 2.00% 3,020 BearingPoint, Inc. (a) 14,466 1,840 Unisys Corp. (a) 11,187 25,653 Land Subdividers And Developers, Except Cemeteries - 5.04% 2,020 MI Developments, Inc. - Class A (b) 64,781 Leisure Equipment & Products - 1.04% 940 MarineMax, Inc. (a) 13,386 Marketing Services - 3.27% 2,660 infoUSA Inc. 27,983 1,430 Valassis Communications, Inc. (a) 14,086 42,069 Media - 0.97% 5,800 Westwood One, Inc. 12,412 Metals & Mining - 2.01% 860 A. M. Castle & Co. 25,886 Paper & Forest Products - 1.02% 1,870 Kapstone Paper and Packaging Corp. (a) 13,090 The accompanying notes are an integral part of these financial statements. 14 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at October 31, 2007, Continued Shares Value Pharmaceuticals - 3.11% 1,310 Watson Pharmaceuticals, Inc. (a) $ 40,034 Radio And Television Broadcasting And Communications Equipment - 1.85% 4,060 ClearOne Communications Inc. (a) 23,751 Real Estate - 5.18% 7,120 CapLease, Inc. 66,643 Residential Construction - 3.91% 930 M.D.C. Holdings, Inc. 37,674 2,620 Standard Pacific Corp. 12,576 50,250 Semiconductor & Semiconductor Equipment - 1.00% 1,830 Spansion Inc. - Class A (a) 12,902 Specialty Retail - 2.07% 1,660 Rent-A-Center, Inc. (a) 26,560 Textiles, Apparel & Luxury Goods - 6.86% 6,470 Crown Crafts, Inc. (a) 25,686 2,720 Hampshire Group, Ltd. (a) 33,320 1,310 Steven Madden, Ltd. (a) 29,200 88,206 TOTAL COMMON STOCKS (Cost $1,348,952) 1,262,614 SHORT-TERM-INVESTMENTS - 0.45% 2,881 SEI Daily Income Treasury Fund 2,881 2,880 SEI Daily Income Trust Government Fund 2,880 TOTAL SHORT-TERM INVESTMENTS (Cost $5,761) 5,761 TOTAL INVESTMENTS IN SECURITIES (Cost $1,354,713) - 98.68% 1,268,375 Other Assets in Excess of Liabilities - 1.32% 16,937 NET ASSETS - 100.00% $ 1,285,312 (a) Non-income producing security. (b) Foreign issued security. The accompanying notes are an integral part of these financial statements. 15 Huber Funds STATEMENTS OF ASSETS AND LIABILITIES at October 31, 2007 Huber Capital Huber Capital Equity Small Cap Income Fund Value Fund ASSETS Investments in securities, at value (identified cost $1,943,859 and $1,354,713, respectively) $ 1,919,847 $ 1,268,375 Receivables for: Investments sold 42,477 75,899 Dividends and interest 1,342 648 Due from Adviser (Note 3) 8,354 6,781 Prepaid expenses 12,829 12,820 Total assets 1,984,849 1,364,523 LIABILITIES Payables for: Securities purchased 311,489 50,661 Audit fees 12,703 12,647 Transfer agent fees and expenses 3,681 3,696 Fund accounting fees 4,388 4,415 Distribution fees 462 419 Shareholder reporting 1,348 1,348 Administration fees 2,548 2,548 Custody fees 1,616 796 Chief Compliance Officer fee 818 780 Shareholder Servicing fees 288 269 Legal fees 1,381 1,340 Accrued other expenses 297 292 Total liabilities 341,019 79,211 NET ASSETS $ 1,643,830 $ 1,285,312 CALCULATION OF NET ASSET VALUE PER SHARE Net assets applicable to shares outstanding $ 1,643,830 $ 1,285,312 Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] 140,126 143,186 Net asset value, offering and redemption price per share $ 11.73 $ 8.98 COMPONENTS OF NET ASSETS Paid-in capital $ 1,606,500 $ 1,341,500 Undistributed net investment income 663 — Accumulated net realized gain on investments 60,679 30,138 Net unrealized depreciation on investments and foreign currency related transactions (24,012 ) (86,326 ) Net assets $ 1,643,830 $ 1,285,312 The accompanying notes are an integral part of these financial statements. 16 Huber Funds STATEMENTS OF OPERATIONS For the period June 29, 2007* through October 31, 2007 Huber Capital Huber Capital Equity Small Cap Income Fund Value Fund INVESTMENT INCOME Income Dividends (net of withholding taxes of $7 and $68, respectively) $ 2,484 $ 626 Interest 932 852 Total income 3,416 1,478 Expenses Audit fees 12,703 12,648 Administration fees (Note 3) 10,109 10,109 Fund accounting fees (Note 3) 8,698 8,695 Transfer agent fees and expenses (Note 3) 6,959 6,950 Registration fees 6,739 6,739 Legal fees 5,933 5,733 Custody fees (Note 3) 3,235 2,528 Advisory fees (Note 3) 1,848 2,514 Chief Compliance Officer fee (Note 3) 1,517 1,414 Trustee fees 1,460 1,456 Reports to shareholders 1,348 1,348 Shareholder servicing fees (Note 4) 462 419 Distribution fees (Note 5) 462 419 Miscellaneous 505 506 Total expenses 61,978 61,478 Less: advisory fee waiver and reimbursement (Note 3) (59,225 ) (58,143 ) Net expenses 2,753 3,335 Net investment income (loss) 663 (1,857 ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on investments 60,679 31,995 Net change in unrealized depreciation on investments and foreign currency related transactions (24,012 ) (86,326 ) Net realized and unrealized gain (loss) on investments 36,667 (54,331 ) Net Increase (Decrease) in Net Assets Resulting from Operations $ 37,330 $ (56,188 ) *Commencement of operations. The accompanying notes are an integral part of these financial statements. 17 Huber Funds STATEMENTS OF CHANGES IN NET ASSETS Huber Capital Huber Capital Equity Small Cap Income Fund Value Fund June 29, 2007* June 29, 2007* through through October 31, 2007 October 31, 2007 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ 663 $ (1,857 ) Net realized gain on investments 60,679 31,995 Net change in unrealized depreciation on investments and foreign currency related transactions (24,012 ) (86,326 ) Net increase (decrease) in net assets resulting from operations 37,330 (56,188 ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) 1,606,500 1,341,500 Total increase in net assets 1,643,830 1,285,312 NET ASSETS Beginning of period — — End of period $ 1,643,830 $ 1,285,312 Accumulated net investment income $ 663 $ — (a)A summary of share transactions is as follows: Huber Capital Huber Capital Equity Small Cap Income Fund Value Fund June 29, 2007* June 29, 2007* through through October 31, 2007 October 31, 2007 Shares Paid-in Capital Shares Paid-in Capital Shares sold 140,126 $ 1,606,500 143,186 $ 1,341,500 Net increase 140,126 $ 1,606,500 143,186 $ 1,341,500 * Commencement of operations. The accompanying notes are an integral part of these financial statements. 18 Huber Funds FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Huber Capital Huber Capital Equity Small Cap Income Fund Value Fund June 29, 2007* June 29, 2007* through through October 31, 2007 October 31, 2007 Net asset value, beginning of period $ 10.00 $ 10.00 Income from investment operations: Net investment income (loss) 0.00 + (0.01 ) Net realized and unrealized gain (loss) on investments and foreign currency related transactions 1.73 (1.01 ) Total from investment operations 1.73 (1.02 ) Net asset value, end of period $ 11.73 $ 8.98 Total return 17.30 %‡ (10.20 )%‡ Ratios/supplemental data: Net assets, end of period (thousands) $ 1,644 $ 1,285 Ratio of expenses to average net assets: Before expense reimbursement 33.55 %† 36.69 %† After expense reimbursement 1.49 %† 1.99 %† Ratio of net investment loss to average net assets: Before expense reimbursement (31.70 )%† (35.64 )%† After expense reimbursement 0.36 %† (0.94 )%† Portfolio turnover rate 34.75 %‡ 78.59 %‡ * Commencement of operations. + Less than $0.005. † Annualized. ‡ Not annualized. The accompanying notes are an integral part of these financial statements. 19 Huber Funds NOTES TO FINANCIAL STATEMENTS at October 31, 2007 NOTE 1 – ORGANIZATION The Huber Capital Equity Income Fund and the Huber Capital Small Cap Value Fund (each a “Fund” and collectively, the “Funds”) are each a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 as an open-end management investment company.Each of the Funds has separate assets and liabilities and differing investment objectives.The investment objective of the Huber Capital Equity Income Fund (the “Equity Income Fund”) is current income and capital appreciation.The investment objective of the Huber Capital Small Cap Value Fund (the “Small Cap Value Fund”) is capital appreciation.The Funds commenced operations on June 29, 2007. NOTE 2 –
